Citation Nr: 1211182	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-40 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from September 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  [The underlying issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.]  


FINDINGS OF FACT

1.  In an unappealed October 2006 rating action, the RO denied service connection for bilateral hearing loss and tinnitus.  

2.  Evidence received since October 2006 raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.

3.  The evidence is in equipoise as to whether the Veteran's current tinnitus is related to his military noise exposure.


CONCLUSIONS OF LAW

1.  The October 2006 RO rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).
2.  New and material evidence has been received, and the Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving reasonable doubt in the Veteran's favor, his tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for service connection for bilateral hearing loss and tinnitus and grants service connection for tinnitus.  This represents a complete grant of these benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary as to these claims.

In the October 2006 rating action, the RO denied service connection for bilateral hearing loss and tinnitus on the basis that these disabilities were not related to the Veteran's active duty.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, October 2006 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence received since October 2006 essentially consists of private medical treatment records and the medical nexus opinion dated in September 2008 of a private audiologist.  Specifically, in September 2008, a private audiologist opined that "it is more likely than not that . . . [the Veteran's] hearing loss and tinnitus . . . [are] related to his military noise exposure."  The Board finds that this September 2008 medical nexus opinion is material because it relates to an unestablished fact necessary to substantiate the claims.  In other words, it provides evidence of a relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service.  As this was an element that was specifically found not present in the prior final denial, the Board finds that this evidence is sufficiently material to reopen the Veteran's claims.

Accordingly, the Board finds that the evidence received subsequent to October 2006 is new and material and serves to reopen the claims for service connection for bilateral hearing loss and tinnitus.  However, the Board cannot, at this point, adjudicate the reopened claim for service connection for bilateral hearing loss as further development of the claim is necessary prior to a final adjudication of that portion of the Veteran's appeal.  The specific evidentiary development needed is discussed in detail in the REMAND below.

However, as for the claim for service connection for tinnitus, the Board finds that no further development is necessary, and so it may proceed to adjudicate this issue.  The Board notes that, where the RO has denied reopening the claim but the Board finds that new and material evidence sufficient to reopen the claim has been submitted, the Board must first consider whether the veteran has been given an opportunity to present argument and/or additional evidence on this matter, and whether adjudication will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that, in the present case, there is no prejudice to the Veteran in proceeding to the merits of his claim-in light of the complete grant of the benefit sought (service connection for tinnitus).  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the Veteran asserts that he was exposed to excessive noise while serving in the Air Force as an aircraft mechanic without proper ear protection.  He has stated that he has had ringing in his ears ever since in the service.  See statement on VA Form 21-526.  In addition, in the Notice of Disagreement submitted in September 2008, the Veteran's representative reiterated that the Veteran has experienced tinnitus ever since performing his duties in service.

As to the Veteran's exposure to excessive noise in service, the Board notes that his service records do not specifically indicate that he was an aircraft mechanic.  They do, however, indicate that he was first a student and then an instructor of a Jet Engine Mechanics Course from November 1965 through March 1968.  See AF Form 7.  His duty titles after that were Maintenance Analysis Specialist and Production Analysis Tech, and the service records do not make it clear as to what exactly his duties entailed relating to those military occupational specialties.  Given his over two year exposure to jet engines as first a student and then an instructor, however, the Board concedes exposure to excessive noise in service.

The medical evidence consists of private treatment records from 2004 and 2008, a September 2008 opinion from a private audiologist, and an October 2006 VA audiology examination.

An October 2004 private treatment record indicates the Veteran was seen and reported a history of unilateral hearing loss (sudden onset in December 1992), history of noise exposure, family history of hearing loss, constant bilateral tinnitus, and aural fullness.  He denied vertigo and prior ear surgery.  The remainder of the report was focused solely on the Veteran's complaints of hearing loss and does not address his complaints of tinnitus.

At the October 2006 VA audiology examination, the Veteran reported having tinnitus since military service, which had worsened over the past 15 years (since the sudden onset of profound hearing loss in the right ear).  He reported that his tinnitus is bilateral (right worse than left) and constant.  The examiner noted that he had reviewed the claims file and that the file supported the military noise exposure history.  She commented, however, that the file also supported normal auditory thresholds at entrance and separation.  She stated that the Veteran had significant post military noise exposure and a sudden idiopathic total hearing loss for the right ear.  She stated there is no audiological basis for the tinnitus complaint, and there is no documentation of tinnitus in the claims file.  Considering all the evidence, she opined that it is not as likely as not that tinnitus resulted from acoustic trauma during military service.  Rather, it is as likely as not current tinnitus resulted from post military noise exposure or other unknown etiology.
In November 2008, the Veteran submitted a September 2008 report from a private audiologist in support of his claim.  In this report, she indicates that the Veteran reported tinnitus which began during his time serving in the military.  She stated she had reviewed the Veteran's entrance and separation examination reports as well as other medical records that he had brought in.  She stated that it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  She opined, therefore, that it is more likely than not that the Veteran's tinnitus is related to his military noise exposure and that it may have worsened as a civilian.  She explained that her opinion was based on review of the entrance and exit examinations, case history, onset of tinnitus, and configuration of hearing loss in the left ear.

In the present case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his military service.  The Board acknowledges that the Veteran is competent to state the he has had ringing in his ears since service because ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself); Falzone v. Brown, 8 Vet. App. 398, 406 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness).  Thus, the Veteran's lay statements are competent evidence as to having a current disability (i.e., tinnitus), its onset in service, and a continuity of symptoms since service.  

Furthermore, the Board cannot find any reason in the record to conclude that the Veteran's statements are not credible.  Although the Veteran's separation examination fails to note a finding of tinnitus, there is no Report of Medical History of record, which would have indicated whether the Veteran reported a history of ringing in his ears during service.  Furthermore, there is no evidence in the service treatment records to either support or contradict the Veteran's statements regarding the onset of his tinnitus in service.
Tinnitus is 'a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type.  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

Thus, the VA examiner's statement that there was no audiological basis for the tinnitus complaint is faulty.  Furthermore, her reliance on the lack of evidence in the claims file is misplaced as she fails to take into consideration the Veteran's consistent report of an onset in service and continuity since then.  Consequently, the Board finds these errors to lessen the probative value of her opinion.  

The Board acknowledges that the private audiologist's September 2008 medical opinion relies upon a questionable threshold shift in the Veteran's hearing acuity during military service.  Such reliance is questionable because the audiologist fails to take into account that the entry audiometric results are presumed to have been conducted under a different standard than the separation audiometric results (i.e., ASA units versus ISO/ANSI units).  However, the private audiologist does rely upon the Veteran's reported history in rendering her decision, unlike the VA examiner.  Thus, the private audiologist's medical opinion does have some probative value, albeit probative value that is lessened by her questionable reasoning.  The Board finds, therefore, that the medical opinions of record are at least of equal probative value and in equipoise.

Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's statements that his current tinnitus had its onset in service and has continued since service, taken with the September 2008 medical opinion of record, are sufficient evidence to establish entitlement to service connection for tinnitus.  For that reason, the Board finds that service connection for tinnitus is warranted.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for bilateral hearing loss is reopened and, to this extent only, the appeal is granted.
New and material evidence having been received, the Veteran's claim for service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately the Board finds that remand is necessary for additional development of the Veteran's claim for bilateral hearing loss.  The Veteran maintains that he has bilateral hearing loss that had its onset in service and is due to exposure to aircraft engines as a mechanic.  As set forth above, the service records do not specifically identify the Veteran's military occupational specialty as an aircraft mechanic.  They do, however, show that he was a student and then an instructor of a Jet Engine Mechanics Course for two plus years.  Consequently, the Board has conceded exposure to excessive noise in service.

In support of his claim, the Veteran submitted a medical opinion from a private audiologist dated in September 2008 in which she states that she reviewed the Veteran's enlistment and separation audiograms and that, although they indicated normal hearing, there was a significant threshold shift in the Veteran's hearing acuity upon entering the service in 1965 and on exiting in 1969.  However, the audiologist failed to address the fact that the standards under which audiometric results were reported changed from reporting under standards set forth by the American Standards Association (ASA) to standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Board notes that the separation examination report clearly indicates that ISO units were used.  Although the entrance examination does not indicate what was used, it is assumed that ASA units were used as that was the standard the military was using in August 1965.  Consequently, the private audiologist's failure to take into consideration conversion from ASA units to ISO units in rendering the opinion as to whether the Veteran sustained a threshold shift in his hearing during service affects the probative value of that opinion.  Hence, remand is warranted to obtain a new medical opinion that takes this into consideration.
In this regard, for VA examination purposes, as the entrance examination's audiometric evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
XXXX
0(5)
LEFT
0(15)
0(10)
0(10)
XXXX
5(10)

The April 1969 separation examination provided the following levels of hearing acuity in ISO units:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
10
LEFT
15
10
5
15
15

Accordingly, this case is REMANDED for the following:

1.  Issue to the Veteran a VCAA notice letter as to the claim for service connection for bilateral hearing loss.  

2.  Schedule the Veteran for a VA audiology examination to determine the nature, extent, and etiology of any current bilateral hearing loss that he may have.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.  The examiner should be advised that in-service noise exposure to aircraft engines has been conceded as discussed in the body of this Remand.  In any event, the examiner should elicit from the Veteran a detailed account of any instances of post-military noise exposure.  
After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to acoustic trauma incurred during service.  In rendering this opinion, the examiner should consider whether audiometric testing as shown on the service entrance and separation examinations indicates a downward threshold shift in the Veteran's hearing acuity during service.  In doing so, the examiner should:

	(a)  take into account that the audiometric test results of the August 1965 entrance examination as converted from ASA units to ISO units (which the Board has done for the examiner above in the body of this Remand) when comparing those test results to the audiometric test results at the April 1969 separation examination, which are in ISO units.  

	(b)  take into consideration that the Veteran had an idiopathic sudden profound sensorineural hearing loss in the right ear in December 1992 in determining whether it can be determined whether any hearing loss in the right ear may be related to his military noise exposure.

	(c)  take into consideration that audiometric testing on separation examination in April 1969 shows puretone thresholds at 30 and 35 decibels on the right and left, respectively, at 6000 Hertz (although such thresholds at 6000 Hertz are not considered to be disabling for VA purposes in determining whether the Veteran had loss of hearing acuity during service).  

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide a reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Readjudicate the claim for service connection for bilateral hearing loss.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  This claim should then be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


